 Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 1 of 8 PageID: 28

                                                                        RECEIVED

                                                                               OCT 0 92019
                                              U.S. Department of Justice   AT 8:30
                                                                              WILLIAM T. WALSH
                                              United States Attorney               CLERK
                                              District ofNew Jersey


                                             970 Broad Street                      (973) 297-2020
                                             Newark, New Jersey 07102



                                             June 27, 2019

John Yauch, Esq.
Federal Public Defender’s Office
1002 Broad Street
Newark, New Jersey 07102

             Re: Plea Agreement with Luis Aponte

Dear Mr. Yauch:

             This letter sets forth the plea agreement between your client, Luis
Aponte, and the United States Attorney for the District of New Jersey (“this
Office”). This Office’s offer to enter into this plea agreement will expire on July
12, 2019, if a signed copy is not received by this Office on or before that date.

Charge

              Conditioned on the understandings specified below, this Office will
 hccept a guilty plea from Luis Aponte to a one-count Information, which
 charges Luis Aponte with knowingly and intentionally conspiring with others to
 distribute and possess with intent to distribute narcotics, namely 400 grams or
 more of fentanyl and 1 kilogram or more of heroin, contrary to 21 U.S.C. §
 841(a)(1) and (b)(l)(A), and a mixture and substance containing a detectable
 amount of cocaine contrary to 21 U.S.C. § 841(a)(1) and (b)(1)(B), all in
violation of 21 U.S.C. § 846. If Luis Aponte enters a guilty plea and is
 sentenced on this charge, and otherwise fully complies with all of the terms of
this agreement, this Office will not initiate any further criminal charges against
Luis Aponte for his conspiracy to distribute and possess with intent to
distribute narcotics in or around March 2019. However, in the event that a
guilty plea in this matter is not entered for any reason or the judgment of
conviction entered as a result of this guilty plea does not remain in full force
and effect, Luis Aponte agrees that any dismissed charges and any other
charges that are not time-barred by the applicable statute of limitations on the
date this agreement is signed by Luis Aponte may be commenced against him,
notwithstanding the expiration of the limitations period after Luis Aponte signs
the agreement.
 Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 2 of 8 PageID: 29




 Sentencing

              The violation of 21 U.S.C. § 846 to which Luis Aponte agrees to
plead guilty carries a statutory mandatory minimum penalty of 10 years’
imprisonment and a statutory maximum penalty of life imprisonment, and a
statutory maximum fine equal to the greatest of: (1) $10,000,000, or (2) twice
the gross amount of any pecuniary gain that any persons derived from the
offense, or (3) twice the gross amount of any pecuniary loss sustained by any
victims of the offense.

            Fines imposed by the sentencing judge may be subject to the
payment of interest.

              The sentence to be imposed upon Luis Aponte is within the sole
discretion of the sentencing judge, subject to the provisions of the Sentencing
Reform Act, 18 U.S.C. § 355 1-3742, and the sentencing judge’s consideration
of the United States Sentencing Guidelines. The United States Sentencing
Guidelines are advisory, not mandatory. The sentencing judge may impose any
reasonable sentence up to and including the statutory maximum term of
imprisonment and the maximum statutory fine. This Office cannot and does
not make any representation or promise as to what guideline range may be
found by the sentencing judge, or as to what sentence Luis Aponte ultimately
will receive.

             Further, in addition to imposing any other penalty on Luis Aponte,
the sentencing judge: (1) will order Luis Aponte to pay an assessment of $100
pursuant to 18 U.S.C. § 3013, which assessment must be paid by the date of
sentencing; (2) may order Luis Aponte to pay restitution pursuant to
 18 U.S.C. § 3663 et seq.; (3) must order forfeiture pursuant to
 18 U.S.C. § 924(d) and 21 U.S.C. § 853; and (4) pursuant to 18 U.S.C. § 3583
and 21 U.S.C. § 841(b)(1)(A), shall require Luis Aponte to serve a term of
supervised release of at least 5 years, which will begin at the expiration of any
term of imprisonment imposed. Should Luis Aponte be placed on a term of
supervised release and subsequently violate any of the conditions of supervised
release before the expiration of its term, Luis Aponte may be sentenced to not
more than 5 years’ imprisonment in addition to any prison term previously
imposed, regardless of the statutory maximum term of imprisonment set forth
above and without credit for time previously served on post-release
supervision, and may be sentenced to an additional term of supervised release.

              Additionally, if at the time of sentencing the United States is
satisfied that the five enumerated characteristics set forth in 18 U.S.C.
§ 3553(f)(1)-(5) apply to Luis Aponte and his commission of the charged offense,
the United States will make such a representation to the sentencing court and
                                      -2-
 Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 3 of 8 PageID: 30




will recommend that the sentencing court impose a sentence pursuant to the
applicable Sentencing Guidelines without regard to any statutory minimum
sentence.

Rights of This Office Regarding Sentencing

              Except as otherwise provided in this agreement, this Office
reserves its right to take any position with respect to the appropriate sentence
to be imposed on Luis Aponte by the sentencing judge, to correct any
misstatements relating to the sentencing proceedings, and to provide the
sentencing judge and the United States Probation Office all law and
information relevant to sentencing, favorable or otherwise. In addition, this
Office may inform the sentencing judge and the United States Probation Office
of: (1) this agreement; and (2) the full nature and extent of Luis Aponte’s
activities and relevant conduct with respect to this case.

Stipulations

             This Office and Luis Aponte agree to stipulate at sentencing to the
statements set forth in the attached Schedule A, which hereby is made a part
of this plea agreement. This agreement to stipulate, however, cannot and does
not bind the sentencing judge, who may make independent factual findings
and may reject any or all of the stipulations entered into by the parties. To the
extent that the parties do not stipulate to a particular fact or legal conclusion,
each reserves the right to argue the existence of and the effect of any such fact
or conclusion upon the sentence. Moreover, this agreement to stipulate on the
part of this Office is based on the information and evidence that this Office
possesses as of the date of this agreement. Thus, if this Office obtains or
receives additional evidence or information prior to sentencing that it
determines to be credible and to be materially in conflict with any stipulation in
the attached Schedule A, this Office shall not be bound by any such
stipulation. A determination that any stipulation is not binding shall not
release either this Office or Luis Aponte from any other portion of this
agreement, including any other stipulation. If the sentencing court rejects a
stipulation, both parties reserve the right to argue on appeal or at
post-sentencing proceedings that the sentencing court was within its discretion
and authority to do so. These stipulations do not restrict this Office’s right to
respond to questions from the Court and to correct misinformation that has
been provided to the Court.

Waiver of Appeal and Post-Sentencing Rights

             As set forth in Schedule A, this Office and Luis Aponte waive
certain rights to file an appeal, collateral attack, writ, or motion after
                                      -3-
Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 4 of 8 PageID: 31




sentencing, including but not limited to an appeal under 18 U.S.C. § 3742 or a
motion under 28 U.S.C. § 2255.

Forfeiture

             Luis Aponte agrees that as part of his acceptance of responsibility
and pursuant to 21 U.S.C. § 853, Luis Aponte agrees to forfeit to the United
States, pursuant to 21 U.S.C. § 853, any and all property constituting or
derived from any proceeds obtained directly or indirectly as a result of the
offense charged in the Information and any and all property used or intended
to be used in any manner or part to commit and to facilitate the commission of
such offense.

             Luis Aponte further consents to the entry of a forfeiture money
judgment in the amount representing the proceeds of the offense charged in
the Information and the property used or intended to be used in any manner or
part to commit and to facilitate the commission of such offenses, pursuant to
21 U.S.C. § 853 (the ccMoney Judgment”). Payment of the Forfeiture Money
Judgment shall be made by certified or bank check payable to the United
States Marshals Service with the criminal docket number noted on the face of
the check. Luis Aponte shall cause said check to be delivered to the Asset
Forfeiture and Money Laundering Unit, United States Attorney’s Office, District
of New Jersey, 970 Broad Street, Newark, New Jersey 07102.

              Luis Aponte waives the requirements of Rules 32.2 and 43(a) of the
Federal Rules of Criminal Procedure regarding notice of the forfeiture in the
charging instrument, announcement of the forfeiture at sentencing, and
incorporation of the forfeiture in the judgment. Pursuant to Rule 32.2(b)(4) of
the Federal Rules of Criminal Procedure, Luis Aponte consents to the entry of a
Consent Judgment of Forfeiture that will be final as to the Luis Aponte prior to
Luis Aponte’s sentencing. Luis Aponte understands that criminal forfeiture
pursuant to 21 U.S.C. § 853 is part of the sentence that may be imposed in
this case and waives any failure by the court to advise him of this pursuant to
Rule 11 (b)( 1)(J) of the Federal Rules of Criminal Procedure at the guilty plea
proceeding. It is further understood that any forfeiture of Luis Aponte’s assets
shall not be treated as satisfaction of any fine, restitution, cost of
imprisonment, or any other penalty the Court may impose upon him in
addition to forfeiture, Luis Aponte hereby waives any and all claims that this
forfeiture constitutes an excessive fine and agrees that this forfeiture does not
violate the Eighth Amendment.




                                      -4-
Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 5 of 8 PageID: 32




Immigration Consequences

              Luis Aponte understands that, if he is not a citizen of the United
States, his guilty plea to the charged offense will likely result in his being
subject to immigration proceedings and removed from the United States by
making him deportable, excludable, or inadmissible, or ending his
naturalization. Luis Aponte understands that the immigration consequences of
this plea will be imposed in a separate proceeding before the immigration
authorities. Luis Aponte wants and agrees to plead guilty to the charged
offense regardless of any immigration consequences of this plea, even if this
plea will cause his removal from the United States. Luis Aponte understands
that he is bound by his guilty plea regardless of any immigration consequences
of the plea. Accordingly, Luis Aponte waives any and all challenges to his
guilty plea and to his sentence based on any immigration consequences, and
agrees not to seek to withdraw his guilty plea, or to file a direct appeal or any
kind of collateral attack challenging his guilty plea, conviction, or sentence,
based on any immigration consequences of his guilty plea.

Other Provisions

             This agreement is limited to the United States Attorney’s Office for
the District of New Jersey and cannot bind other federal, state, or local
authorities. However, this Office will bring this agreement to the attention of
other prosecuting offices, if requested to do so.

             This agreement was reached without regard to any civil or
administrative matters that may be pending or commenced in the future
against Luis Aponte. This agreement does not prohibit the United States, any
agency thereof (including the Internal Revenue Service and Immigration and
Customs Enforcement) or any third party from initiating or prosecuting any
civil or administrative proceeding against Luis Aponte.

              No provision of this agreement shall preclude Luis Aponte from
pursuing in an appropriate forum, when permitted by law, an appeal, collateral
attack, writ, or motion claiming that Luis Aponte received constitutionally
ineffective assistance of counsel.




                                      -5-
Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 6 of 8 PageID: 33




No Other Promises

            This agreement constitutes the plea agreement between Luis
Aponte and this Office and supersedes any previous agreements between them.
No additional promises, agreements, or conditions have been made or will be
made unless set forth in writing and signed by the parties.

                                         Very truly yours,

                                         Craig Carpenito
                                         United States Al



                                         By: ANDREW MACURDY
                                         Assistant U.S. Attorney

APPROVED:



        ITH WILLIAMS
Chief, OCDETF/Narcotics Unit




                                   -6-
Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 7 of 8 PageID: 34




             I have received this letter from my attorney, John Yauch, Esq. I
have read it. My attorney and I have discussed it and all of its provisions,
including those addressing the charge, sentencing, stipulations, waiver,
forfeiture and immigration consequences. I understand this letter fully. I
hereby accept its terms and conditions and acknowledge that it constitutes the
plea agreement between the parties. I understand that no additional promises,
agreements, or conditions have been made or will be made unless set forth in
writing and signed by the parties. I want to plead guilty pursuant to this plea
agreement.

AGREED AND ACCEPTED:




onte
                                            Date:   7-23-)   7

             I have discussed with my client this plea agreement and all of its
provisions, including those addressing the charge, sentencing, stipulations,
waiver, forfeiture and immigration consequences. My client understands this
plea agreement fully and wants to plead guilty pursuant to it.



                                            Date: 723i
John




                                      -7-
Case 3:19-cr-00736-PGS Document 20 Filed 10/09/19 Page 8 of 8 PageID: 35




                         Plea Agreement With Luis Aponte

                                     Schedule A

             1. This Office and Luis Aponte agree to stipulate to the following
facts:

                    a. In or around March 2019, Luis Aponte conspired with
others, to distribute or to possess with the intent to distribute, controlled
substances, including fentanyl, heroin, and cocaine;

                  b. The offense involved approximately 8,000 grams of
fentanyl, a Schedule II controlled substance;

                  c. The offense involved approximately 11,000 grams of
heroin, a Schedule I controlled substance;

                  d. And the offense involved approximately 900 grams of
cocaine, a Schedule II controlled substance.

              2. If the sentencing court accepts the factual stipulations set forth
above, both   parties  waive the right to file an appeal, collateral attack, writ, or
motion claiming that the sentencing court erred in doing so. Otherwise, both
parties reserve the right to file, oppose, or take any position in any appeal,
collateral attack, or proceeding involving post-sentencing motions or writs




                                         -8-
